Citation Nr: 0103076	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tender and painful 
scars.  

2.  Entitlement to service connection for a deviated nasal 
septum.  

3.  Entitlement to service connection for an eye injury with 
vision loss and diplopia.  

4.  Entitlement to service connection for muscle damage due 
to facial fractures.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION


The veteran had active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The issues of service connection for tender and painful scars 
and for a deviated nasal septum are addressed in the REMAND 
portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent evidence showing that the veteran 
currently suffers from residuals of an eye injury, to include 
vision loss and diplopia.  

3.  There is no competent evidence showing that the veteran 
currently suffers from any muscle damage due to facial 
fractures.  
 

CONCLUSIONS OF LAW

1.  An eye injury with vision loss and diplopia was not 
incurred during active duty service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).    

2.  Muscle damage due to facial fractures was not incurred 
during active duty service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that, with respect to the issues 
discussed below, the RO's actions comply with the new 
statutory provisions.  In addition, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Generally, service connection requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran contends that he suffered injuries in 1973 when 
he was assaulted which resulted in an eye injury and muscle 
damage of the face.  Service connection is in order for 
residuals of a fracture of the left zygomatic, left orbital 
rim, left antrum and left orbital floor with headaches and 
temporomandibular joint pain, assigned a 10 percent 
evaluation.  

In this case, the Board finds that service connection is not 
in order for an eye injury with vision loss and diplopia or 
for muscle damage due to facial fractures because there is no 
competent evidence of a current disability.  Absent proof of 
a present disability, a service connection claim is not 
valid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board emphasizes that the veteran is a lay person.  
Therefore, he is competent to relate and describe symptoms or 
manifestations amenable to his observation, but he is not 
competent to offer a medical diagnosis of a disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that 
residuals of an eye injury and muscle damage are not amenable 
to lay observation, medical evidence is required to confirm 
present disability.

With respect to the alleged residuals of an eye injury, the 
notes from a VA outpatient eye examination performed in July 
1999 indicates that the veteran did not report having any 
vision loss or diplopia.  The eye examination was interpreted 
as essentially normal.  The Board acknowledges that the 
veteran complained of left eye pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (2000).  There is no other 
medical evidence of residuals of an eye injury.    
 
Similarly, there is no medical evidence showing current 
muscle damage due to facial fractures.  The same outpatient 
VA eye examination is negative for any muscle damage 
affecting the eyes.  There is no other medical evidence 
suggesting the presence of muscle damage associated with the 
facial fractures.   

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for an eye injury with 
vision loss and diplopia or for muscle damage due to facial 
fractures.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.102, 3.303.  If the veteran wishes to complete 
his application for service connection for these disorders, 
he should submit medical evidence confirming the presence of 
a current disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103(a)); Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995). 


ORDER

Service connection for an eye injury with vision loss and 
diplopia is denied.    

Service connection for muscle damage due to facial fractures 
is denied.    


REMAND

As indicated above, the enactment of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), represents a significant change in the law.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Specifically as to development, the law requires VA to 
attempt to secure all pertinent private or VA medical records 
identified by the veteran.  The Board finds that the RO has 
complied with this requirement.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In addition, the new law requires VA to obtain a medical 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim if the evidence of 
record, lay or medical (including statements from the 
claimant): 1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and 2) indicates that the disability or 
symptoms may be associated with the claimant's active duty 
service; but 3) does not contain sufficient medical evidence 
to make a decision on the claim. Id.      

In this case, there is competent evidence that the veteran 
has a deviated nasal septum and painful and tender scars.  
The May 1999 VA computed tomography (CT) scan of the head 
indicates that the nasal septum deviates to the left.  With 
respect to the claim for scars, the Board notes that the 
veteran is competent to offer observations as to pain and 
tenderness.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Similarly, the record indicates that these 
disorders may be related to the veteran's service.  
Therefore, the Board finds that the new VA law requires a 
remand for additional development.  

On remand, the RO should ensure that it complies with all 
other applicable notice and development requirements 
ascertained on review of the claims folder. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should afford the veteran for 
a VA examination to evaluate for possible 
deviated nasal septum.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on physical 
examination of the veteran and review of 
the claims folder, the examiner is asked 
to determine whether the veteran has a 
deviated nasal septum.  If so, the 
examiner should offer an opinion as to 
whether it is as likely as not that the 
deviated nasal septum is related to his 
period of service.  If the examiner is 
unable to provide this opinion, the 
report should so state.  Any opinion 
offered should include a complete 
rationale.    

2.  The RO should afford the veteran a VA 
examination to evaluate facial scars.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is asked to provide a detailed 
description of the facial scars, to 
include the presence or absence of 
ulceration, herniation, adhesions, and 
tenderness or pain on objective 
demonstration.  The examiner should also 
comment on whether any of the scars limit 
function of the affected part.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing the above 
development, and ensuring compliance with 
other notice or development requirements 
found on review of the claims folder, the 
RO should readjudicate the veteran's 
claim for service connection for tender 
and painful scars and for a deviated 
nasal septum.  If the disposition of 
either claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



